Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12/13/21 entered with the request for continued examination filed 1/11/22.  As directed by the amendment, claims 1, 12, and 19 have been amended and no claims have been added nor cancelled.  As such, claims 1-20 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 
Claim Interpretation
The claim limitations “substantially fills the volume” (claim 1 line 8, claim 1 line 14-15) and “substantially filling a volume” (claim 12 line 10 and claim 19 line 4) is being interpreted in light of the disclosure para. 0051 as meaning that the inner sphere and cavity of the outer sphere are sized such that the cavity is somewhat larger than the inner sphere to compensate for changes in volumes of the inner sphere due to temperature changes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the baller roller assembly" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-18 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder et al. (2016/0279017) in view of Lee (2015/0272774) and Evans (2010/0010597).
Regarding claim 1, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an outer sphere including a shell and a secondary cavity defining a volume (see Fig. 1, outer sphere 106, Fig. 2, outer sphere 206, etc., para. 0016, the ball 106 is configured to be filled with a material that changes its thermal state to provide a therapy and thus includes a secondary cavity which defines a volume); and a housing that retains the outer sphere such that the outer sphere is rotatable within the housing (see Fig. 1, housing 108, Fig. 2 housing 208, Fig. 3 housing 308).  Hyder discloses an inner element that includes a changeable thermal state which is positionable within the secondary cavity of the outer sphere to 
Regarding claim 2, the modified Hyder device is silent as to the outer sphere shell having first and second portions selectively attached via a mechanical connection; however, Lee teaches a similar device including an embodiment in which the outer sphere shell has first and second portions selectively attached via a mechanical connection (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device’s outer shell to be two removably attached parts, as taught by Lee, in order to provide the ability to change/replace/re-heat or cool the inner sphere via mechanical connections known in the art.

Regarding claim 4, the modified Hyder device’s outer sphere includes metal (see Hyder para. 0029).
Regarding claim 5, the modified Hyder device’s mechanical connection includes a threaded connection (see Lee para. 0022).
Regarding claim 6, the modified Hyder device‘s outer surface of each of the first and second inner spheres contacts an inner surface of the outer sphere when the inner spheres are positioned within the secondary cavity of the outer sphere (see Hyder para. 0016, “the ball 106 may be filled with a gel, liquid, and/or solid” and thus as it is ‘filled’ this inner element, modified in view of Evans to be a sphere, would contact the inner surface of the outer sphere; see also Evans Fig. 3-4).
Regarding claim 7, the modified Hyder device’s housing defines a primary cavity that retains a portion of the outer sphere (see Hyder Fig. 2, primary cavity 210); the housing includes a collar, a handle, and a coupling that enables selective coupling between the collar and the handle (see Hyder Fig. 2, collar 204, handle 202, coupling therebetween; Fig. 3 collar 304, handle 302 and coupling 314); the collar includes a ring having a first end and a second end (see Hyder Fig. 2 showing ring of the collar, first end at the lower end of 204 in this figure, second end being the opposite, see Fig. 3 showing similar collar with the ball extending out of the first end with opposite second end to the collar 304); the first end of the collar defines a circular opening having a diameter that is less than a diameter of the outer sphere such that a portion thereof protrudes from the housing when the outer sphere is positioned in the primary cavity (see Hyder Fig. 2 and 3 for example); the second end of the collar is attachable to the handle (see Hyder Fig. 3 for example); and the handle supports the outer sphere and retains the outer 
Regarding claim 8, the modified Hyder device’s first and second inner spheres are made of or includes a thermally sensitive material having a high specific heat capacity (see Hyder para. 0016-0017).
Regarding claim 9, the modified Hyder device’s thermally sensitive material of the first sphere includes a gel with a changeable thermal state that includes a cooled thermal state (see Hyder para. 0016-0017).
Regarding claim 10, the modified Hyder device’s thermally sensitive material of the second sphere includes a gel with a changeable thermal state that includes a heated thermal state (see Hyder para. 0016-0017).
Regarding claim 11, the modified Hyder device’s thermally sensitive material includes one of the claimed group of material (see Hyder para. 0017, diethylene glycol).
Regarding claim 12, the use of the Hyder device includes changing a thermal state of an inner element (see para. 0016-0017 which discloses an inner element within the outer sphere which is of a material that changes its thermal state for a therapeutic benefit, see para. 0017, 0039 as well for the act of changing the thermal state); positioning the inner element within a secondary cavity of a shell of an outer sphere (see Fig. 2, outer sphere 206, Fig. 3 outer sphere 306, para. 0016-0017 which discloses an inner element within the outer sphere, thus the outer sphere including a cavity within/defined by its shell, para. 0016 “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled gel, liquid, or solid is the inner element and is positionable within the cavity); placing the outer sphere in a primary cavity of a housing and coupling a collar of the housing to a handle of the housing to retain the outer sphere within the primary cavity of the housing (see Fig. 2 primary cavity 210 of housing 208, Fig. 3 housing 308; see Fig. 2, collar 204, handle 202, Fig. 3 collar 304, handle 302).  Hyder discloses an inner element that includes a 

Regarding claim 14, the modified Hyder method is such that wherein coupling the collar of the housing to the handle of the housing includes coupling a ring having first and second ends to the handle of the housing (see Hyder Fig. 2 showing ring of the collar 204, handle 202, Fig. 3 collar 304 and handle 302 coupling 314; first end at the lower end of 204 in Fig. 2, second end being the opposite, see Fig. 3 showing similar collar with the ball extending out of the first end with opposite second end to the collar 304); the first end of the collar defines a circular opening having a diameter that is less than a diameter of the outer sphere such that a portion thereof protrudes from the housing when the outer sphere is located in the primary cavity (see Hyder Fig. 2 and 3 for example); the second end of the collar is configured to be attached to the handle (see Hyder Fig. 3 for example); and the handle supporting the outer sphere and retaining the outer sphere against the circular opening of the first end of the collar (see Fig. 3 and para. 0022 for example, complementary threading structure 314).  
Regarding claim 15, the modified Hyder method is such that wherein placing the inner sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere comprising a thermally sensitive material having a high specific heat capacity within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 16, the modified Hyder method is such that wherein the placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the 
Regarding claim 17, the modified Hyder method is such that wherein placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a gel that can be cooled and can cool the outer sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 18, the modified Hyder method is such that wherein placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a gel that can be heated and can heat the outer sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 19, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an outer sphere constructed from a thermally conductive material (see Fig. 1, ball 106; Fig. 2 ball 206; Fig. 3 ball 306, etc.; see para. 0029, thermal-conductive material such as metal), an inner element disposable 
Regarding claim 20, the modified Hyder device’s outer sphere is selectively removable from the housing (see Hyder Fig. 2 and Fig. 3 and para. 0022, threading 314 which allows removable), and the inner sphere is selectively removable from the outer sphere (see Lee Fig. 1 and para. 0022, outer sphere being first and second portions 111 & 112 attached via threads, thus providing ability to selectively remove inner sphere of Hyder as modified in view of Evans).

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.
Applicant’s argument that none of Evans, Lee or Hyder teach an inner sphere with a spherical outer surface which will remain spherical upon removal from a secondary cavity of the outer sphere, changing a thermal state of an inner sphere before placing into the cavity of the outer sphere, or that the inner sphere substantially fills the secondary cavity of the outer sphere (see pg. 10 of the response) is not well-taken.  Hyder’s inner element (para. 0016) is “filled with a gel, liquid, and/or solid that can be heated or chilled” and thus with the inner element being solid and modified in view of Evans to be a sphere and having an outer spherical surface remains spherical upon removal from the secondary cavity due to it being solid.  The inner element per Hyder para. 0016 “fills” the outer sphere 106 and thus substantially fills the secondary cavity of the outer sphere.  As modified in view of Lee, which discloses in para. 0022 heating the core 12 through a microwave oven for example and that cores can be replaced and heated again, thus allowing for multiple inner spheres to have their thermal state changed (i.e. 
Applicant argues that Hyder does not disclose that the substance within the ball includes a spherical outer surface, that it may be removed from the ball or if removed, that its outer surface would retain its spherical shape (see pg. 10 of the response) is not well-taken.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant rejection above, Hyder’s inner element was modified in view of Evans to be spherical, thus having a spherical outer surface, and to be removable/replaceable in view of Lee, and as Hyder’s inner spherical element is a solid (Hyder para. 0016) it would retain the outer spherical surface shape when removed.
Applicant’s argument that Evans does not teach an inner sphere having a volume which will substantially fill a volume of the outer sphere nor that will remain spherical upon removal from the outer sphere (see pg. 10-11 of the response) is not well-taken.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evans was not relied upon for the teaching of an inner element which substantially fills a volume of the outer sphere as this was already taught by Hyder para. 0016 which states that the outer sphere is “filled” with the inner element with changeable thermal state, thus it substantially fills the cavity of the outer sphere.  Evans was relied upon for the teaching that it is known to have such an inner element be spherical in shape and one of ordinary skill in the art would have modified the inner element of Hyder to be spherical as taught by Evans in order to provide a desired shape for the inner element, a sphere, which would provide even heat transfer to the outer shell and therefore to the user.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lee was not relied upon for the feature alleged by Applicant, but rather Lee was relied upon for the teaching that the outer sphere can comprises two hemispherical portions to provide for removal/replacement of inner cores to continue with the thermal therapy.  As noted above, Hyder’s teaching of an inner element being solid and this inner element to be spherical shaped as taught by Evans provides for the limitation that upon removal (taught by Lee) the inner sphere will remain spherical in shape due to it being a solid.
Applicant’s argument regarding the previous office action referring to Evans as teaching a similar device to Hyder with outer sphere and inner sphere for thermal massage and that such a characterization is incorrect as Evans provides no motion between the device and the user’s body and thus does not perform a massage (see pg. 12-14 of the response) is not well-taken.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evans was not relied upon for the teaching of providing a massage per Applicant’s definition which includes active motion between the massage device and the body part to be massaged.  Hyder already teaches this feature in para. 0014-0015 for example and Evans was relied upon as it teaches a similar thermal therapy device as both Hyder and Evans include heat/cooling therapy provided via spherical elements.  Evans was relied upon for the well-known shape of an inner element being spherical and the articulated reasoning provided was to provide a desired shape for the inner element, a sphere, which would provide even heat transfer to the outer shell and therefore to the user (providing that the solid element which fills outer sphere of Hyder is also a sphere, one of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785